Timxot, J.
I concur in the affirmance of the judgment of the court below. But, looking to the future, I think it well to spread upon tire record a more detailed exposition of the points necessarily decided with reference to the defense of former jeopardy.
The accused was, on his first trial, prosecuted upon an information charging murder in the first degree and found guilty of this crime. On this first trial the court refused to submit to the jury the question whether or not the accused was guilty of manslaughter in the second degree or of manslaughter in the fourth degree, holding that there was no evidence which' warranted the submission of either of these two offenses to the jury. This was held to be error and the judgment of conviction reversed. Montgomery v. State, 128 Wis. 183, 107 N. W. 14. It was also decided by this court in the Report last mentioned that the evidence did not warrant a verdict of murder in the first degree. The cause was thereupon remanded for a new trial. The accused was then put upon trial on the same information upon which he had been previously tried. He pleaded his former jeopardy in bar of the prosecution, made other motions raising this question, and showed that at the first trial there was withdrawn from the jury by the trial court the offenses of manslaughter in the second and fourth degrees, and he set forth the decision by this court that the evidence was not sufficient to warrant a conviction of murder in the first degree. Demurrers to these pleas were sustained and exceptions taken. The accused was then tried and convicted of manslaughter in the second degree, and the cause comes to this court again. Counsel for the accused now contends: (1) That, the trial court having at the close of the first trial withdrawn from the jury the charges of manslaughter in the first and second degrees, this was an acquittal of these charges, or at least the accused had been in jeopardy thereon. (2) The verdict of *133murder in the first degree on the first trial was an express finding of the jury that no homicidal offense involving heat of passion was committed. (3) The decision of the supreme court that the evidence was not sufficient to sustain the verdict acquitted the accused of murder in the first degree.
The sum of counsel’s argument, oral and written, on these points is that the jury in the first trial, by finding the defendant guilty of murder in the first degree, acquitted him of all homicidal crime the necessary essentials of which were negatived by that verdict; that the supreme court relieved the accused of that finding, but could not place him in jeopardy again for the said offenses theretofore and after the jury was impaneled and sworn withdrawn from the consideration of the jury by the instructions of the trial court. Compare Schultz v. State (opinion filed May 8, 1908) 135 Wis. 644, 653, 657, 116 N. W. 259. The distinctions appear to be that here there was one act .charged in the information which by law stood as sufficient to charge seven different .offenses, either of which might have been committed by the act charged; there there was one act charged in the indictment as constituting two different offenses. Here there was an instruction to the jury against the objection of the accused to the effect that the evidence was insufficient to support a conviction of two of the seven offenses; there there was an instruction to the jury at the instance of, or at least without objection from, the accused, that the evidence was insufficient to support a conviction of one of the two offenses^. It is suggested that there is another ground of distinction in that all homicidal offenses are included in murder, and that not all threats are included in threats to do injury to property ; and, as I wish to omit no point of distinction, I mention the suggestion, although it does not seem to me accurate or pertinent, nevertheless the judgment here is affirmed.